*851Order in interpleader action permitting plaintiff to pay a portion of a judgment recovered by an assignee of the insured into court, discharging plaintiff from further liability and directing the defendants to serve answers on each other, affirmed, with ten dollars costs and disbursements. The defendants are directed to serve their answers within twenty days after the entry of the order herein. The insured had, prior to the assignment of its loss, assigned to the adjusters a fee of four per cent of the amount recovered on account of loss; and the adjusters made claim to that amount in the hands of the insurer. It appears that the assignee of the loss had knowledge of this assignment. The plaintiff was entitled to interpleader and the order was properly granted. We are not called upon on this appeal to pass on the validity or merit of the claim of the defendant corporation and express no opinion in that respect. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. [See ante, p. 848.]